SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) of the SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest event reported) April 1, 2012 Merrill Lynch Municipal ABS, Inc (Exact name of registrant as specified in its charter) New York (State or other jurisdiction of incorporation) 001-13716 (Commission File Number) 13-369-8229 (IRS Employer Identification No.) One Bryant Park, IIII Avenue of the Americas, Ninth Floor, New York, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (212) 449-9938 (Former name or former address, if changed since last report.) Section 9.01 - Financial Statements, Pro Forma Financial Information and Exhibits. (a) None. (b) None. (c) Exhibits. 1. Statement to holders of Merrill Lynch Municipal ABS, Inc. Prerefunded Municipal Certificates, Series 2 and Series 3 relating to the Distribution Date of April 1, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated:April 4, 2012 MERRILL LYNCH MUNICIPAL ABS, INC. By: /s/James Nacos Name: James Nacos Title:President (senior officer in charge of securitization function of the Depositor) EXHIBIT INDEX Exhibit Page Statement to holders of Merrill Lynch Municipal ABS, Inc Prerefunded Municipal Certificates, Series2 and Series 3 relating to the Distribution Date of April 1, 2012 5 STATEMENT TO CERTIFICATEHOLDERS Statement to Holders of Merrill Lynch Municipal ABS, Inc. Prerefunded Municipal Certificates, Series 2 and Series 3 relating to the Distribution Date of April 1, 2012 April 1, 2012 Merrill Lynch One Bryant Park 1111 Avenue of the Americas, 9th Floor New York, NY 10036 Attn James Nacos The Depository Trust Company 55 Water Street New York, NY 10004 Attn:Fran Vespa Re: Merrill Lynch Municipal ABS, Inc. Prerefunded Municipal Certificates Series 2 All: Pursuant to Section 4.03 of the Trust Agreement dated as of March 28, 1995, Deutsche Bank Trust Company Americas, as Trustee for the above-referenced bond issues, hereby notifies you of the debt service payments for each Series due on April 1, 2012.Attached is a payment schedule for each Series. If you have any questions, please feel free to call me at (212) 250-2268. Very truly yours, /s/ Teddy Banica Teddy Banica Assistant Vice President April 1, 2012 Merrill Lynch One Bryant Park 1111 Avenue of the Americas, 9th Floor New York, NY 10036 Attn : James Nacos Re: Merrill Lynch Municipal ABS, Inc. Prerefunded Municipal Certificates Series 2. Mr. Nacos: For the above referenced issues, the principal and interest information for April 1, 2012 is attached.All other relevant information is as follows: Premium on Bonds None Trustee Fees Payable None Interest Shortfall on Bonds None Aggregate Shortfall on Bonds None Accrued Interest undistributed to holders None Accrued Principal undistributed to holders None Underlying Bonds on issues Attached Attached Should you have any questions please call me at (212) 250-2268. Sincerely, /s/ Teddy Banica Teddy Banica Assistant Vice President Ctol 021433EL7.1 SERIES 2 CERTIFICATES Certificate Interest Principal Class Maturity CUSIP Certificate Certificate Amount Amount Number Date Number Rate Amount Due Due 24 10/1/2012 70252B BZ5 * RI 10/1/2012 70252B CA9 Variable Residual > Total Debt Service TOTAL $13,453.50 ****Please note thatpremium on bonds, trustee fees payable, interest shortfalls, aggregate shortfalls, accrued interest undistributed, and accrued principal undistributed are at zero. ****Pasco County FLA Health Facilities 13.125% 10/01/12 Principal Int Rate Interest Prin Payment Underlying 13.125% $- April 1, 2012 Merrill Lynch One Bryant Park 1111 Avenue of the Americas, 9th Floor New York, NY 10036 Attn James Nacos The Depository Trust Company 55 Water Street New York, NY 10004 Attn:Fran Vespa Re: Merrill Lynch Municipal ABS, Inc. Prerefunded Municipal Certificates Series 3 All: Pursuant to Section 4.03 of the Trust Agreement dated as of March 28, 1995, Deutsche Bank Trust Company Americas, as Trustee for the above-referenced bond issues, hereby notifies you of the debt service payments for each Series due on April 1, 2012.Attached is a payment schedule for each Series. If you have any questions, please feel free to call me at (212) 250-2268. Very truly yours, /s/ Teddy Banica Teddy Banica Assistant Vice President April 1, 2012 Merrill Lynch One Bryant Park 1111 Avenue of the Americas, 9th Floor New York, NY 10036 Attn : James Nacos Re: Merrill Lynch Municipal ABS, Inc. Prerefunded Municipal Certificates Series 3. Mr. Nacos: For the above referenced issues, the principal and interest information for April 1, 2012 is attached.All other relevant information is as follows: Premium on Bonds None Trustee Fees Payable None Interest Shortfall on Bonds None Aggregate Shortfall on Bonds None Accrued Interest undistributed to holders None Accrued Principal undistributed to holders None Underlying Bonds on issues
